      Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 1 of 16


     Jeffrey S. Leonard (No. 3809)
 1   Jeffrey.Leonard@SacksTierney.com
     Evan F. Hiller (No. 28214)
 2   Evan.Hiller@SacksTierney.com
     SACKS TIERNEY P.A.
 3   4250 N. Drinkwater Blvd., 4th Floor
     Scottsdale, AZ 85251-3693
 4   Telephone: 480.425.2600
     Attorneys for Defendants Maricopa County
 5   and Matthew Shay
 6
                                UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
     Arizona Yagé Assembly, et al.,                    Case No. 20-cv-02373-PHX-ROS
 9
                  Plaintiffs,                          DEFENDANTS MARICOPA COUNTY
10                                                     AND MATTHEW SHAY’S MOTION
     v.                                                TO DISMISS FOURTH AMENDED
11                                                     COMPLAINT
     Merrick Garland, et al.,
12                                                     (Oral Argument Requested)
                  Defendants.
13

14           Pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure,
15   Defendants Maricopa County (the “County”) and Matthew Shay (“Shay”) (collectively, the
16   “County Defendants”) move the Court for an order dismissing the Fourth Amended
17   Complaint (Doc. 109) (the “FAC” or the “Complaint”) and this action, as to the County
18   Defendants, for lack of subject matter jurisdiction and for failure to state a claim upon which
19   relief can be granted.
20           Pursuant to LRCiv 7.2(b), this motion is supported by the following Memorandum
21   of Points and Authorities.
22                         MEMORANDUM OF POINTS & AUTHORITIES
23   I.      Introduction
24           Plaintiffs’ claims against the County Defendants arise from the May 19, 2020
25   execution of a search warrant at the residence of Plaintiff Clay Villanueva (“Villanueva”),
26   also the address of the Vine of Light Church. The Maricopa County Sheriff’s Office
27   (“MCSO”) seized 70 pounds of ayahuasca paste (a compound containing the hallucinogenic
28   drug DMT), more than 100 marijuana plants, and five pounds of processed marijuana.
                                                   1
     3036481.v7
      Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 2 of 16



 1   Plaintiffs allege that the search was not supported by probable cause and was intended to
 2   further a “conspiracy” by the DEA (of which no County Defendant is alleged to be aware)
 3   to chill the religious freedom and free speech of Villanueva, all in retaliation for
 4   Villanueva’s role (also unknown to the County Defendants) in advocating for an exemption
 5   from the Controlled Substances Act for use of ayahuasca by visionary churches. Plaintiffs’
 6   claims are entirely without merit.
 7           The County Defendants previously moved to dismiss Plaintiffs’ Third Amended
 8   Complaint (Doc. 77) based, in part, upon failure to comply with Arizona’s Notice of Claims
 9   statute, A.R.S. § 12-821.01; Shay’s qualified immunity; the lack of County liability for the
10   acts of MCSO deputies under Fridena v. Maricopa County, 18 Ariz.App. 527 (1972); and
11   the lack of any causal connection between official County policy or custom and the
12   allegedly unconstitutional investigation and search under Monell v. Dept. of Soc. Servs.,
13   436 U.S. 658 (1978). See generally Doc. 85. Plaintiffs’ Fourth Amended Complaint does
14   not address any of these issues, nor the County Defendants specifically, other than by
15   surrendering any damages claims against Shay. The instant Motion to Dismiss further
16   addresses Plaintiffs’ claims for injunctive relief, which are not justified by real and
17   immediate threat of irreparable injury.
18           Importantly, many of Plaintiffs’ allegations are directly refuted by the affidavit
19   submitted in support of the search warrant, previously filed as Doc. 39-3. “Numerous cases
20   … have allowed consideration of matters incorporated by reference or integral to the claim,
21   … orders, [and] items appearing in the record of the case … without converting the motion
22   into one for summary judgment. These matters are deemed to be a part of every complaint
23   by implication.” 5B Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE &
24   PROCEDURE, Civ. § 1357 (3d ed. 2008); Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir.
25   2013) (considering subpoenas not attached to complaint but critical to lawsuit); U.S. v.
26   Corinthian Colleges, 655 F.3d 984, 998-999 (9th Cir. 2011). When the actual contents of
27   the affidavit are considered, it is clear that Plaintiffs have failed to state a claim against the
28   County Defendants.
                                                     2
     3036481.v7
      Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 3 of 16



 1           All of Plaintiffs’ claims against Shay and the County should be dismissed.
 2   II.     Plaintiffs Fail to State a Claim against Shay.
 3           A.    Status of Plaintiffs’ Claims for Money Damages against Shay
 4                 Plaintiffs never served Shay with the Notice of Claim required by A.R.S. §
 5   12-821.01. That statute—which requires strict compliance—bars all claims for money
 6   damages against a public employee absent such notice. Simon v. Maricopa Med. Ctr., 225
 7   Ariz. 55, 61 (App. 2010) (“To perfect his claims against an individual officer, [plaintiff]
 8   had to deliver a notice of claim to the officer personally, an individual of suitable age and
 9   discretion residing with the officer, or the officer's appointed agent.”); see also A.R.S. §
10   12–821.01(A); Ariz. R. Civ. P. 4.1(d). Plaintiffs have conceded that their state-law claims
11   for money damages against Shay are barred by Arizona’s Notice of Claims statute, and have
12   further stated that they intend to withdraw any such claims. See Doc. 95 at 17.
13           Plaintiffs have now stricken all requests for damages against Shay from their Prayer
14   for Relief. See Doc. 100-2 at 93, 94; FAC at 93, 94. If Plaintiffs continue to seek money
15   damages from Shay on their § 1983 claim—and it is not clear that they do—then such
16   damages are barred by qualified immunity.
17           B.    Shay Is Entitled to Qualified Immunity
18           The doctrine of qualified immunity protects government officials “from liability for
19   civil damages insofar as their conduct does not violate clearly established statutory or
20   constitutional rights of which a reasonable person would have known.” Pearson v.
21   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
22   (1982)). Because qualified immunity is “an immunity from suit rather than a mere defense
23   to liability … it is effectively lost if a case is erroneously permitted to go to trial.’” Id.
24   (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). The Complaint must therefore
25   allege sufficient facts constituting a plausible claim that Shay violated clearly established
26   federal law. Ashcroft v. Iqbal, 556 U.S. 662 (2009). In their Opposition to the County’s
27   Motion to Dismiss the Third Amended Complaint, Plaintiffs identified four supposed
28   violations of clearly established law, see Doc. 95 at 4-12; this section therefore discusses
                                                   3
     3036481.v7
      Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 4 of 16



 1   each supposed violation in turn.
 2                  1.     Judicial Deception
 3           To prevail on a claim that a police officer procured a warrant through deception,
 4   Plaintiffs “must show that the defendant deliberately or recklessly made false statements or
 5   omissions that were material to the finding of probable cause.” Ewing v. City of Stockton,
 6   588 F.3d 1218, 1223-24 (9th Cir. 2009) (citations omitted). This materiality requirement
 7   means that “a plaintiff must make not only a substantial showing of deliberate falsehood or
 8   reckless disregard for the truth regarding an officer's statements in an affidavit for a warrant,
 9   but establish that ‘without the dishonestly included or omitted information,’ the warrant
10   would not have issued.” Morley v. Walker, 175 F.3d 756, 760 (9th Cir. 1999) (quoting
11   Hervey v. Estes, 65 F.3d 784, 788-89 (9th Cir. 1995)).
12           First, Plaintiffs suggest that Shay concealed or falsely presented the source of the tip
13   leading to his investigation. See, e.g., FAC ¶ 200. Even if this were true, the tip is discussed
14   in only a single paragraph of the synopsis and three paragraphs of the narrative supporting
15   the search warrant. Doc. 39-3 at 15, 16-17. The remainder of the affidavit – which is twenty
16   pages long – describes the investigation that Shay then conducted, including his review of
17   social media linking Villanueva to ayahuasca and other drug use; multiple visits to
18   Villanueva’s home, at which the scent of green, growing marijuana was detected; obtaining
19   and reviewing records of PayPal accounts held by Villanueva and likely linked to ayahuasca
20   or marijuana sales; obtaining and reviewing medical marijuana patient and caregiver
21   records linked to Villanueva; and linking what Shay found to his past experiences
22   investigating DMT laboratories and illegal marijuana grows. See generally Doc. 39-3 at
23   17-34. The tip played no significant role in establishing probable cause for the search
24   warrant, and the evidence of marijuana cultivation and sale would have justified the
25   issuance of the warrant regardless of how the tip was characterized.
26           Second, Plaintiffs suggest that Shay falsely created an impression that Villanueva’s
27   religious activities were not sincere and that his home was a “run-of-the-mill Phoenix drug
28   packaging house, not a church.” FAC ¶¶ 197, 247. But the impression that Villanueva was
                                                    4
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 5 of 16



 1   dealing in drugs is not false; rather, it is an accurate characterization of his (i) possession of
 2   numerous fraudulent “qualified patient” marijuana cards transferring cultivation rights; (ii)
 3   cultivation of marijuana at his home; (iii) description of himself as “El Presidente and
 4   Gardner 1 [sic] at Wavz Research”; and (iv) control of PayPal accounts linked to “Wavz”
 5   that received significant amounts of money. See Doc. 39-3 at 20-23. Sincerity was
 6   irrelevant.
 7            Third, Plaintiffs suggest that Shay concealed exculpatory evidence that his
 8   investigation discovered no evidence of DMT manufacturing in Villanueva’s trash. FAC ¶
 9   201. Not so; Shay in fact wrote that he “conducted multiple checks of this address” to
10   inspect trash for evidence, but “the can was not to the curb in the evening or early mornings
11   prior to trash pickup each time I checked.” Doc. 39-3 at 20.
12            Critically, nowhere do Plaintiffs deny that Villanueva was growing and selling
13   marijuana from his home, which would also be a violation of Arizona law. 2 Plaintiffs
14   themselves allege that the source of the DEA tip about Villanueva, Rami Najjar, “had
15   recently received a refund of his deposit to attend an Ayahuasca ceremony,” FAC ¶ 159,
16   demonstrating that Villanueva received payment for the ayahuasca administered in his
17   ceremonies.
18            None of the alleged omissions or misrepresentations negate the extensive financial,
19   social media, and witness evidence of marijuana and ayahuasca sales discussed in the
20   affidavit and establishing probable cause for the warrant.
21                   2.     Retaliatory Animus
22            The Complaint attributes retaliatory animus exclusively to Agent Paddy and the
23   DEA. See FAC ¶¶ 159, 160, 228, 232. Shay (and the County) are accused only of having
24   “initiated an investigation of Villanueva to further the purposes of the conspiracy.” FAC ¶
25

26   1
         Marijuana growers often refer to themselves as “gardeners.” Doc. 39-3 at 23.
27   2
      In May 2020, the Arizona Medical Marijuana Act (the “AMMA”) permitted caregivers to
28
     grow marijuana on behalf of patients, but only licensed dispensaries were permitted to sell
     marijuana. A.R.S. §§ 36-2811(B)(3), (E), and (F); A.R.S. § 36-2815(C).
                                                     5
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 6 of 16



 1   239. “Conspiracy requires an agreement—and in particular an agreement to do an unlawful
 2   act—between or among two or more separate persons.” Ziglar v. Abbasi, 137 S. Ct. 1843,
 3   1867 (2017). “To prove a civil conspiracy, the plaintiff must show that the conspiring
 4   parties reached a unity of purpose or a common design and understanding, or a meeting of
 5   the minds in an unlawful arrangement.” Gilbrook v. City of Westminster, 177 F.3d 839, 856
 6   (9th Cir. 1999) (quotation marks and internal citation omitted). Plaintiffs have never alleged
 7   that Shay knew of retaliatory animus, 3 nor that he agreed to participate in a “common
 8   design” to violate Villanueva’s rights.
 9           Moreover, the record is clear that probable cause existed for the search. See Part
10   II.A.1, supra. The absence of probable cause is a required element in retaliatory animus
11   cases, with a narrow exception only “when a plaintiff presents objective evidence that he
12   was arrested when otherwise similarly situated individuals not engaged in the same sort of
13   protected speech had not been.” Nieves v. Bartlett, 139 S.Ct. 1715, 1727 (2019). Shay
14   wrote in his affidavit that over the course of investigating “well over 300 illicit marijuana
15   grows,” including “at least twenty ‘Care Giver Cultivator’ conspiracy investigations,” he
16   has “dismantle[d] no less than 100 narcotic cannabis manufacture operations” and “seized,
17   or assisted in the seizure of, over 100,000 pounds of bulk marijuana.” Doc. 39-3 at 31-32.
18   Thus, far from being a situation where officers do not take action against similarly situated
19   individuals, MCSO in fact “disrupts” illegal marijuana operations like Villanueva was
20   running by “destroying the crop, seizing [un]lawfully-grown medicinal plants, and
21   confiscating growing equipment.” TAC at ¶ 209. 4
22                 3.     Free Exercise
23           Plaintiffs rely heavily on Gonzales v. O Centro Espirita Beneficente União do
24   Vegetal, 546 U.S. 418 (2006) (“O Centro”), and Shay’s knowledge thereof. FAC ¶ 247.
25

26   3
      Indeed, Plaintiffs admit that Shay was not “alerted” that “Villanueva was an NAAVC
     Director who initiated both the Change.org Petition and this lawsuit.” FAC ¶ 166.
27
     4
      Plaintiffs have not alleged that MCSO does not make arrests or seizures relating to
28   marijuana, only that Villanuva’s marijuana operation was “lawful” and “state-licensed.”
     FAC ¶ 243. The record makes clear that it was neither. Doc. 39-3.
                                                 6
     3036481.v7
      Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 7 of 16



 1   As Plaintiffs themselves admit, however, O Centro addresses only the federal government’s
 2   blanket refusal to consider any exemptions to the Controlled Substances Act for sacramental
 3   use of ayahuasca. FAC ¶¶ 36, 37. What the Supreme Court determined the Religious
 4   Freedom Restoration Act required, in O Centro, was for the DEA to “licens[e] the church
 5   to import, manufacture and distribute its sacrament exclusively to its church members.” Id.
 6   The Vine of Light Church does not currently have such an exemption, and Plaintiffs do not
 7   allege that the church abides by similar restrictions to those imposed on the prevailing
 8   church by the O Centro decision. To the contrary, it is clear from the social media reviewed
 9   by Shay (and detailed in his affidavit) that Villanueva markets ayahuasca ceremonies to the
10   public, and that such ceremonies are not restricted to members of the Vine of Light Church.
11   Doc. 39-3 at 18. It would hardly have been clear to a reasonable law enforcement officer
12   that the O Centro decision immunized Villanueva from criminal prosecution for
13   manufacturing or selling ayahuasca, much less from growing and selling marijuana
14   pursuant to fraudulently obtained and ineffective caregiver licenses.
15                 4.     Unreasonable Seizure
16           Plaintiffs claim that Shay (as one of the purported “conspirators”) violated
17   Villanueva’s Fourth Amendment rights “by demanding entry to his home and the Vine of
18   Light Church, holding him at gunpoint, handcuffing him, and keeping him a prisoner in his
19   own home for several hours.” FAC ¶ 254. Entry into Villanueva’s home was permitted
20   by possession of a facially valid search warrant. See Messerschmidt v. Millender, 565 U.S.
21   535, 555 (2012). And because federal law “permit[s] officers executing a search warrant
22   ‘to detain the occupants of the premises while a proper search is conducted,’” Bailey v.
23   United States, 568 U.S. 186, 193 (2013) (quoting Michigan v. Summers, 452 U.S. 692, 705
24   (1981)), detaining Villanueva to prevent him from destroying evidence or interfering in the
25   search is not contrary to “clearly established” law.
26                                          *      *        *
27           In sum, the Complaint fails to plausibly allege that Shay knowingly violated
28   established federal law. Plaintiffs’ § 1983 claims are barred by qualified immunity.
                                                   7
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 8 of 16



 1           C.    Plaintiffs Do Not Make a Plausible Claim for Injunctive Relief
 2           As to Shay specifically, Plaintiffs request only an injunction prohibiting him “from
 3   conspiring to infringe or chill” Plaintiffs’ First Amendment rights, “from acting in
 4   furtherance of any such conspiracy,” and from “conducting criminal investigations” of
 5   Plaintiffs. 5 FAC at 93, 94. However, Plaintiffs have not alleged that they are “realistically
 6   threatened by a repetition of the violation” of their rights by Shay himself. Gest v.
 7   Bradbury, 443 F.3d 1177, 1181 (9th Cir. 2006) (internal citations omitted) (emphasis
 8   original).   Rather, Plaintiffs allege “the threat of pending prosecution and future
 9   enforcement by state actors operating at the behest of the DEA.” FAC ¶ 259. The criminal
10   investigation of Villanueva (and the search of his property, and the seizure of his
11   contraband) has already occurred; there is no plausible basis to conclude that an injunction
12   against Shay himself would be necessary (or, for that matter, effective) to address the highly
13   speculative “threat” alleged by Plaintiffs.
14           D.    There Is No Justification to Entertain a Declaratory Action against Shay
15           This Court has discretion to determine “whether the investment of judicial time and
16   resources in a declaratory action will prove worthwhile in resolving a justiciable dispute.”
17   Minnesota Min. & Mfg. Co. v. Norton Co., 929 F.2d 670, 672 (Fed. Cir. 1991). “Declaratory
18   relief should be denied when it will neither serve a useful purpose in clarifying and settling
19   the legal relations in issue nor terminate the proceedings and afford relief from the
20   uncertainty and controversy faced by the parties.” United States v. Washington, 759 F.2d
21   1353, 1357 (9th Cir. 1992).
22           Declaratory relief against Shay would not serve a useful purpose; such relief would
23   be useless standing alone and would be cumulative of any injunctive or declaratory relief
24   actually obtained by Plaintiffs against the County or against the Federal Agency
25   Defendants. There is no justification for keeping Shay, individually, in this litigation solely
26

27
     5
      Villanueva also requests an injunction compelling the return of his property, but this does
28   not affect Shay, who is not alleged to be in possession of that property.

                                                   8
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 9 of 16



 1   as a named defendant for Plaintiffs’ claims for declaratory relief.
 2   III.    Plaintiffs Fail to State a Claim against the County
 3           A.     Employer Liability for State-Law Claims Is Barred by Fridena
 4           Plaintiffs first allege that the County is liable “for acts committed by its employees
 5   and agents under color of law.” FAC ¶ 10. In their state-law claims, Plaintiffs then
 6   repeatedly allege that Shay “was acting in the course and scope of his employment by
 7   Maricopa County.” TAC, ¶¶ 245, 251, 257, 264, 270. 6 Plaintiffs further allege that Shay’s
 8   acts, and those of other unnamed deputies, “were either authorized by Maricopa County or
 9   ratified thereafter by taking no disciplinary action against Shay and the said deputies.” Id.
10   These allegations are not sufficient to establish the County’s liability for any of Plaintiffs’
11   state-law claims.
12           The starting point in analyzing the County’s liability for Plaintiffs’ state-law claims
13   is Fridena v. Maricopa County, 18 Ariz. App. 527 (1972). Mrs. Fridena brought a tort
14   action against several defendants, including Maricopa County and the Maricopa County
15   Sheriff. She sought to hold the County liable in tort on five separate claims, arising from
16   the conduct of deputy sheriffs “acting as agents of the county” in executing a writ of
17   restitution and her subsequent arrest. The Arizona Court of Appeals held as follows:
18           We are aware of the fact that there are numerous actions brought each year
             in this state against the Sheriff, his deputies, and the various counties. The
19           State Supreme Court has never been called upon to determine whether a
             county is automatically liable for every tort committed by its deputies. The
20           County exercises supervision of all county officers as provided by A.R.S. §
             11-251, subsec. 1. Inasmuch as the Sheriff is a county officer under A.R.S.
21           § 11-401 subsec. A, par. 1, the County exercises supervision of the official
             conduct of the Sheriff. However, in the instant case, the County, having no
22           right of control over the Sheriff or his deputies in service of the writ of
             restitution, is not liable under the doctrine of respondeat superior for the
23           Sheriff’s torts.
24
     18 Ariz. App. at 530, 504 P.2d at 61. Fridena thus approved of the principle that where
25
     duties are imposed upon a county official by law rather than by the county, the county is
26

27   6
      Plaintiffs do not include this allegation in the Arizona Free Exercise of Religion (“FERA”)
28
     claim, but appear to similarly invoke respondeat superior liability by attributing Shay’s
     actions to the County. See TAC, ¶¶ 236, 240.
                                                    9
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 10 of 16



 1   not responsible for their breach of duty or misfeasance in relation to such duty. Id; accord
 2   Yamamoto v. Santa Cruz County Bd. of Sup'rs, 124 Ariz. 538, 606 P.2d 28 (App. 1979);
 3   Hernandez v. Maricopa County, 138 Ariz. 143, 146 (App. 1983). Fridena has been
 4   followed in this District in multiple decisions. 7 See Ochser v. Maricopa County, CIV 05-
 5   2060, 2007 WL 1577910 (D. Ariz. May 31, 2007) (Hon. Robert Broomfield); Kloberdanz
 6   v. Arpaio, 2:13-CV-02182, 2014 WL 309078 (D. Ariz. Jan. 28, 2014 (Hon. John Sedwick);
 7   Kaufmann v. Pima County, CV 11-534, 2013 WL 3864260 (D. Ariz. July 25, 2013) (Hon.
 8   David Bury); Nevels v. Maricopa County, CV11-2466, 2012 WL 1623217 (D. Ariz. May
 9   9, 2012) (Hon. James Teilborg); Mora v. Arpaio, CV-09-1719, 2011 WL 1562443 (D. Ariz.
10   Apr. 25, 2011) (Hon. David Campbell); Stricker v. Yavapai County, CIV 11-8096, 2012
11   WL 5031484 (D. Ariz. Oct. 18, 2012) (Hon. Paul Rosenblatt); Norton v. Arpaio, CV-15-
12   00087-PHX-SPL, 2015 WL 13759956, at *6 (D. Ariz. Nov. 20, 2015) (Hon. Steven P.
13   Logan); Wilson v. Pima County, CV-04-502-TUC-JM, 2006 WL 8440433 (D. Ariz. May
14   31, 2006) (Hon. Jacqueline Marshall); Folsom v. Pima County, CV 08-524-TUC-FRZ, 2012
15   WL 12957382 (D. Ariz. Sept. 13, 2012) (Hon. Frank R. Zapata); Dains v. Maricopa County,

16   2:07-CV-2606-HRH, 2009 WL 10673606 (D. Ariz. Jan. 12, 2009) (Hon Russel Holland);

17   and Altamirano v. County of Pima, CV-15-00169-TUC-RM, 2017 WL 11589192 (D. Ariz.

18   Feb. 6, 2017) (Hon. Rosemary Márquez); Donahoe v. Arpaio, CV10-2756-PHX-NVW,

19   2011 WL 5119008, at *7 (D. Ariz. Oct. 28, 2011) (Hon. Neil Wake) (Questioning the

20   correctness of Fridena, but “[b]ecause Plaintiffs' complaints will be dismissed on other

21   grounds, the Court need not now decide the correctness of Fridena.”).

22            It is also clear that the County has no ability to impose disciplinary action on Shay,

23   and thus a failure to do so cannot constitute ratification. See Hounshell v. White, 220 Ariz.

24   1 (App. 2008) (holding that the county sheriff was the appointing authority with respect to

25   his own deputies and employees, and only he had the power to discipline them for

26   misconduct); accord Puente Arizona v. Arpaio, CV-14-01356-PHX-DGC, 2017 WL

27   1133012, at *13 (D. Ariz. Mar. 27, 2017); State v. Pima County Adult Probation Dep't, 147

28
     7
         More such decisions exist, but only one decision is listed here for each judge.
                                                   10
     3036481.v7
     Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 11 of 16



 1   Ariz. 146 (App. 1985) (holding that Pima County could not be held vicariously liable for
 2   the acts of probation officers, who were under the control of the court); Robarge v. Bechtel
 3   Power, 131 Ariz. 280 (App. 1980).
 4           These cases demonstrate that under well-established Arizona law, set out in Fridena
 5   and followed subsequently in Arizona cases and in numerous cases in this District, there is
 6   no basis for the imposition of vicarious liability on Maricopa County for the acts or
 7   omissions of MCSO deputies in carrying out the duties imposed by law on the Maricopa
 8   County Sheriff. 8 Thus, Plaintiffs’ state-law claims against the County must be dismissed.
 9           B.    Plaintiffs Fail to Plausibly Allege the County is Liable based upon County
                   Policy or Custom
10

11           Plaintiffs allege that Maricopa County is liable for “acts committed … pursuant to a

12   municipal policy, pursuant to a policy of complying with federal requests for local law

13   enforcement assistance, and a policy of unfair policing of Latino citizens.” FAC ¶ 10. The

14   actual specifics later alleged by Plaintiffs are that the County (through former Sheriff

15   Arpaio) had policies “designed to comprehensively violate the civil rights of Hispanics and

16   other people of color who they subjected to pretextual traffic stops, pedestrian stop-and-

17   frisks, and mass roundups” and that “Arpaio trained MCSO deputies to violate

18   constitutional rights in defiance of federal court orders.” FAC ¶ 234.

19           A municipality or county is liable under § 1983 only “when implementation of its

20   official policies or established customs inflicts the constitutional injury.” Monell v. Dept.

21   of Soc. Servs., 436 U.S. 658, 708 (1978) (Powell, J., concurring). The official policy must

22   have been the “moving force of the constitutional violation.” City of Oklahoma City v.

23   Tuttle, 471 U.S. 808, 820 (1985). A similar showing of direct County liability must be

24   made on Plaintiffs’ state-law claims, since respondeat superior theories of liability are

25   barred by Fridena. See discussion at Part III.A, supra. Plaintiffs are not entitled to

26   “unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

27
     8
      Enforcing state law is one such duty. See A.R.S. § 11-441(A); cf. Op.Atty.Gen. No. 63-
28   15 (county sheriff’s offices have duty to enforce criminal provisions of the liquor laws).

                                                  11
     3036481.v7
         Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 12 of 16



 1   Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citing Clegg v. Cult Awareness Network, 18
 2   F.3d 752, 754-55 (9th Cir. 1994).
 3                   1.     Alleged “Policy” of Racial Discrimination against Latinos
 4            The racially discriminatory “policies” that Plaintiffs allege consisted of “anti-
 5   Hispanic bias,” manifested through various warrantless detentions (traffic stops, pedestrian
 6   stop-and-frisks, and mass roundups) targeting individuals of Latin American descent. 9 FAC
 7   ¶ 234. Plaintiffs specifically link these policies to “Arpaio and his top commanders.” Id.
 8   Plaintiffs do not specifically allege that these policies continue to be official, only that
 9   “MCSO deputies continue to be tainted by unconstitutional bias.” FAC ¶ 235. Regardless,
10   Plaintiffs fail to state a plausible claim for relief based upon the 2020 criminal investigation
11   of Villanueva culminating in the execution of a search warrant on his residence.
12            First, the continued “official” nature of discriminatory, anti-Hispanic policies is not
13   a reasonable inference or a warranted deduction of fact. Arpaio is no longer the Sheriff of
14   Maricopa County, and had not been Sheriff for more than three years when the criminal
15   investigation of Villanueva began. 10 Plaintiffs have not alleged any facts to support an
16   inference that Sheriff Penzone, who ran for office on a platform of reforming Tent City 11
17   and addressing racial profiling, 12 has instead decided to continue the unconstitutional
18

19   9
         Plaintiffs appear to use the terms “Hispanic” and “Latino” interchangeably.
20   10
       Sheriff Arpaio was defeated by Maricopa County’s current Sheriff, Paul Penzone, in the
     November 2016 general election and took office January 1, 2017. Penzone was reelected
21   in November 2020.
22   11
       “Tent City,” where inmates were housed in uncooled and unheated outdoor tents, is
     discussed to in Paragraph 234 of the Complaint. Penzone closed Tent City in October
23   2017. See Megan Cassidy, Maricopa County’s Tent City jail officially shut down,
     ARIZONA REPUBLIC (Oct. 9, 2017), available at
24   https://www.azcentral.com/story/news/local/phoenix/2017/10/09/maricopa-countys-tent-
     city-jail-officially-shut-down/748348001/
25
     12
       See, e.g., https://ballotpedia.org/Paul_Penzone (describing Penzone’s 2016 campaign
26   theme of “Racial Profiling”); Courtney Columbus, Democrat Paul Penzone unseats
     Maricopa County Sheriff Joe Arpaio, Cronkite News (Nov. 8, 2016), available at
27   https://cronkitenews.azpbs.org/2016/11/08/arpaio-penzone-race/ (“His campaign
     advocates for reform. Penzone claims he will improve Tent City, calling conditions there
28   unsafe for both officers and inmates, and he plans to address racial profiling.”).

                                                    12
     3036481.v7
     Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 13 of 16



 1   policies Plaintiffs link to Arpaio.
 2           Second, even if anti-Hispanic bias were an official policy or custom of MCSO, such
 3   bias would have no causal connection to the injuries suffered by Plaintiffs.                 The
 4   investigation of Villanueva is alleged to have been motivated by federal animus towards
 5   Villanueva based on his religion and on challenges to DEA policy on ayahuasca. FAC ¶¶
 6   160, 228, 232. Even if a contradictory, anti-Hispanic motive for MCSO were inferred, the
 7   alleged MCSO “policies and customs” all related to pretextual, warrantless detentions or
 8   arrests of ethnic Hispanics. Villaneuva does not allege he is Hispanic, only that he has a
 9   “Hispanic surname.” FAC ¶¶ 244, 258. Villanueva is identified in the search warrant,
10   attached by Plaintiffs as an exhibit to their Motion for Preliminary Injunction, as a white
11   male. Doc. 22-12, at 2. He was investigated for manufacturing and distributing illegal
12   drugs, and his home was then searched based on that allegedly false and misleading search
13   warrant and affidavit.
14                 2.      Alleged “Policy” of Training to Violate Constitutional Rights
15           In Braillard v. Maricopa Cty., 224 Ariz. 481 (App. 2010) , the Arizona Court of
16   Appeals held that a municipal liability claim can be maintained when “systemic and gross
17   deficiencies in staffing, facilities, equipment, or procedures, or the need for more or
18   different training, [are] so obvious, and … so likely to result in the violation of constitutional
19   rights, that the policymakers of the [county] can reasonably be said to have been deliberately
20   indifferent to the need.” 224 Ariz. at 492 (internal citations and quotation marks omitted,
21   alterations original). “Moreover, for liability to attach in this circumstance the identified
22   deficiency ... must be closely related to the ultimate injury.” Id. (quoting City of Canton v.
23   Harris, 489 U.S. 378, 391 (1989). Thus, “[o]nly where a failure to train reflects a
24   ‘deliberate’ or ‘conscious’ choice by a municipality – a ‘policy’ as defined by our prior
25   cases – can a city be liable for such a failure under § 1983.” City of Canton, 489 U.S. at
26   390. “That a particular officer may be unsatisfactorily trained will not alone suffice to
27   fasten liability on the city ….” Id.
28           Plaintiffs cite an outdated report from court-ordered monitoring of MCSO for the
                                                    13
     3036481.v7
     Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 14 of 16



 1   proposition that unlawful traffic stops (which this case is not about) continue. FAC ¶ 235.
 2   This is contradicted by the subsequent report for the actual time period of the events at issue
 3   in this case. 13 The report of the Independent Monitor covering May 2020 found that MCSO
 4   was in compliance with court orders regarding bias-free traffic enforcement policies. See
 5   Twenty-Fifth Report of the Independent Monitor, Case No. 2:07-cv-25613-GMS (D.Ariz.),
 6   Doc. 2569 (Nov. 16, 2020), at 20-21. MCSO continues to develop its process to identify
 7   individual “outlier” deputies who may be treating persons differently during traffic stops
 8   based on ethnicity, id. at 274, but the disapproved-of actions of a small number of
 9   individuals do not constitute official, County-sanctioned policy or custom. And even if the
10   allegation of unlawful traffic stops were not refuted by the record, such warrantless
11   detentions would still have nothing to do with the alleged injuries to Plaintiffs in this case.
12           Thus, Plaintiffs have failed to state a plausible claim of County liability.
13           C.     Plaintiffs Fail to State a Claim for Injunctive Relief against the County
14
             Plaintiffs request injunctive relief prohibiting the County from (i) conspiring to
15
     infringe the Plaintiffs’ constitutional rights or (ii) acting in furtherance of such a conspiracy,
16
     (iii) conducting criminal investigations of NAAVC, its board, and its member churches, and
17
     (iv) utilizing evidence derived from the May 19, 2020 search or preceding investigation in
18
     any proceeding, and also (v) compelling the return of seized property. FAC at 93-95.
19
             Standing to assert Plaintiffs’ claims requires that they “‘ha[ve] sustained or [are]
20
     immediately in danger of sustaining some direct injury’ as the result of the challenged
21
     official conduct and the injury or threat of injury must be both ‘real and immediate,’ not
22
     ‘conjectural’ or ‘hypothetical.’” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983).
23
     Moreover, Plaintiffs must “establish the basic requisites of the issuance of equitable relief
24
     in these circumstances—the likelihood of substantial and immediate irreparable injury, and
25

26
     13
       “[O]n a motion to dismiss a court may properly look beyond the complaint to matters of
27   public record and doing so does not convert a Rule 12(b)(6) motion to one for summary
     judgment.” Gemtel Corp. v. Cmty. Redevelopment Agency of City of Los Angeles, 23 F.3d
28   1542, 1544 n.1 (9th Cir. 1994).

                                                    14
     3036481.v7
     Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 15 of 16



 1   the inadequacy of remedies at law.” O’Shea v. Littleton, 414 U.S. 488, 502 (1974).
 2           First, Plaintiffs have failed to plausibly allege that future injuries are “real and
 3   immediate” rather than “conjectural or hypothetical.” Plaintiffs do not allege any intent by
 4   Villanueva (or other member churches, or the NAAVC) to manufacture, import, possess,
 5   sell, or distribute ayahuasca in the future even absent the successful resolution of their
 6   claims for injunctive and declaratory relief in this matter. Plaintiffs also appear to think that
 7   any possibility of actual criminal prosecution is remote—they argue that there was no
 8   “probable cause to believe a crime had been committed at the Vine of Light church by
 9   Villaneuva.” FAC ¶ 248.
10           Second, the injunctive relief against criminal investigation and prosecution is
11   precisely the kind of federal interference that is discouraged by Younger v. Harris, 401 U.S.
12   37 (1971), and its progeny. As the Supreme Court explained,
13           [W]hen absolutely necessary for protection of constitutional rights, courts of
             the United States have the power to enjoin state officers from instituting
14           criminal actions. But this may not be done, except under extraordinary
             circumstances, where the danger of irreparable loss is both great and
15           immediate. Ordinarily, there should be no interference with such [state]
             officers; primarily, they are charged with the duty of prosecuting offenders
16           against the laws of the state, and must decide when and how this is to be
             done. The accused should first set up and rely upon his defense in the state
17           courts, even though this involves a challenge of the validity of some statute,
             unless it plainly appears that this course would not afford adequate
18           protection.
19           ... [I]n view of the fundamental policy against federal interference with state
             criminal prosecutions, even irreparable injury is insufficient unless it is ‘both
20           great and immediate.’ Certain types of injury, in particular, the cost, anxiety,
             and inconvenience of having to defend against a single criminal prosecution,
21           could not by themselves be considered ‘irreparable’ in the special legal sense
             of that term. Instead, the threat to the plaintiff's federally protected rights
22           must be one that cannot be eliminated by his defense against a single criminal
             prosecution.
23

24   Younger, 401 U.S. at 45-46 (internal citations omitted); see also O’Shea, 414 U.S. at 502
25   (despite lack of pending prosecution, dismissal was required under Younger abstention,
26   because “if any of the [plaintiffs] are ever prosecuted and face trial, or if they are illegally
27   sentenced, there are available state and federal procedures which could provide relief from
28   the wrongful conduct alleged.”). It is clear from these cases both that this Court should not
                                                    15
     3036481.v7
     Case 2:20-cv-02373-ROS Document 110 Filed 06/15/21 Page 16 of 16



 1   grant the requested injunction and that the possibility of future criminal prosecution based
 2   on the criminal investigation and the May 19, 2020 search is not an “irreparable” injury.
 3           Thus, Plaintiffs have both failed to establish their standing to seek injunctive relief,
 4   and have failed to state a plausible claim that such relief is necessary to prevent substantial
 5   and immediate irreparable injury.
 6           D.     Plaintiffs Fail to State a Claim for Declaratory Relief against the County
 7
             Declaratory relief is a remedy, not a cause of action. California Dump Truck Owners
 8
     Ass'n v. Associated Gen. Contractors, 562 F.2d 607, 609 n. 1 (9th Cir.1977) (28 U.S.C. §§
 9
     2201-2202 “simply create remedies; they are not independent bases for federal
10
     jurisdiction.”). Because Plaintiffs have failed to state a valid cause of action against the
11
     County under federal or state law, the request for declaratory judgment must also be denied.
12
             Moreover, “It should go without saying that a declaratory judgment action must
13
     serve some purpose in resolving a dispute. If the relief serves no purpose, or an illegitimate
14
     one, then the district court should not grant it.” Exxon Shipping Co. v. Airport Depot Diner,
15
     Inc., 120 F.3d 166, 168 (9th Cir. 1997). The declaratory relief sought by Plaintiffs is merely
16
     duplicative of their § 1983 and state-law claims; it serves no purpose that a ruling on the
17
     merits of those claims does not.
18   V.      Conclusion
19           For the foregoing reasons, the Fourth Amended Complaint (Doc. 109) and this action
20   against Maricopa County and Matthew Shay should be dismissed.
21

22   Respectfully submitted this 15th day of June, 2021.
23                                               SACKS TIERNEY, P.A.
24
                                                 /s/ Evan F. Hiller
25                                               Jeffrey S. Leonard
                                                 Evan F. Hiller
26
                                                 Attorneys for Defendants Maricopa County
27                                               and Matthew Shay

28

                                                    16
     3036481.v7
